Citation Nr: 1438412	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-23 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 30 percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1975 to November 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a January 2010 rating decision, the RO granted service connection for PTSD and assigned a 10 percent rating, effective June 5, 2008.  Thereafter, in a rating decision dated in June 2012, the RO granted service connection for pseudofolliculitis barbae and assigned a 30 percent rating, effective July 22, 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's August 2012 Notice of Disagreement (NOD), he indicated that he received private treatment for his skin disability.  Additionally, in a statement submitted in December 2013, the Veteran indicated that he continued to receive private treatment for PTSD.  However, the treatment records have not been associated with the claims file.  VA must make reasonable attempts to obtain those records.  See Massey v. Brown, 7 Vet. App. 204 (1994).

At the January 2012 VA examination for the appellant's skin disability, the examiner noted that between 20 and 40 percent of his total body was affected by the skin condition.  In the August 2012 NOD, the Veteran reported that more than 40 percent of his body was affected by the skin disability.  The Board finds that the skin condition may have worsened since the last VA examination.  When the evidence suggests that a claimant's service-connected disability may have increased in severity since the prior examination, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As such, the Veteran should be afforded an additional VA examination for his skin disability.  

Lastly, the Board notes that the last examination regarding the appellant's PTSD symptoms was in December 2009, over 4 years ago.  In light of the time since the last VA examination, he should be afforded a new and contemporaneous VA examination to assess the current severity of his service-connected PTSD.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  The Board notes that some clinical records subsequent to the 2009 examination address his psychiatric disorder, but they do not provide sufficient detail to fairly evaluate the claim.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any medical treatment for his skin disability and PTSD and furnish appropriate authorization for the release of the medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2. Thereafter, schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected PTSD.  The examiner should review the claims folder and note such review in the examination report or addendum to the report.

The examiner should be asked to comment on the severity of the Veteran's PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  The examiner should also comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A GAF score and an analysis of its meaning should be provided. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. Schedule the Veteran for a VA dermatological examination to determine the current severity of his skin condition.  The examiner should review the claims folder and note such review in the examination report or addendum to the report.

The examiner should complete all testing deemed necessary and record the current condition of the Veteran's skin disability.  

The examiner must describe the percentage of the entire body and exposed areas affected, as well as whether systemic therapy is needed or has been used to treat the disability.

4. If the benefits sought are not granted in full, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



